Citation Nr: 0821743	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-38 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of bilateral breast reduction surgery.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a total abdominal hysterectomy and 
panniculectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
October 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  The veteran subsequently relocated, so 
jurisdiction over her claims folders was transferred to the 
RO in Providence, Rhode Island.  

The veteran presented testimony at a Central Office hearing 
chaired by the undersigned Veterans Law Judge in August 2007.  
A transcript of the hearing is associated with the claims 
files.

The issue of entitlement to compensation under 38 U.S.C. § 
1151 for residuals of a total abdominal hysterectomy and 
panniculectomy is addressed in the REMAND that follows the 
order section of this decision.


FINDING OF FACT

Post-operative residual disability did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.




CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. 
§ 1151 for residuals of bilateral breast reduction surgery 
are not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.358, 3.361 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to compensation under 38 
U.S.C. § 1151 for residuals of bilateral breast reduction 
surgery.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in May 2004, prior to its initial adjudication of the 
claim.  

Although the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability for which compensation is 
sought until January 2007, after the initial adjudication of 
the claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that compensation 
is not warranted for the veteran's claimed post-surgical 
residuals.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claim was no 
more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  An 
independent medical opinion was also obtained by the Board.  
Neither the veteran nor her representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  

Legal Criteria

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility , and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.

Analysis

The veteran underwent bilateral reduction mammoplasty in 
February 2002.  The veteran has described post-surgical 
residuals including irregular scaring resulting in keloid, 
hypersensitivity, excess skin, asymmetry, and a palpable 
cavitation in both breasts.  On VA examination in June 2004, 
the examiner confirmed complaints of tenderness and a 
palpable cavitation.  She noted keloided hypoesthetic scars 
and poor cosmetic results with redundancy of tissue, 
tenderness and discomfort.  An April 2003 VA women's' health 
clinic note indicates a slight architectural distortion of 
the breasts due to post surgical changes.  A March 2005 VA 
plastic surgery consultation shows that a concavity of the 
left medial breast is noticed when supine.  A slight breast 
asymmetry was noted.  A private examination report dated in 
May 2006 indicates that additional surgery would be required 
to correct problems with scarring, asymmetry and 
hypersensitivity of the breasts.  On VA examination in March 
2006, the examiner noted keloid formation at the incision 
sight, and that the right nipple was higher than the left.  
However, he found that the breasts were symmetrical in size.  

The evidence establishes that the veteran underwent a 
surgical procedure at a VA facility, and that there are 
current post-operative residuals.  The Board must therefore 
determine whether the proximate cause of the claimed 
residuals was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable. 

On VA examination in March 2006, the examiner doubted that any 
disability was caused by negligence, even with the poor cosmetic 
results.  He stated that keloids are known to possibly occur with 
any surgery.  The Board obtained an independent medical expert's 
opinion in March 2008.  The reviewing specialist found that the 
veteran clearly has adverse post-surgical residuals related to 
her breast reduction surgery.  However, after extensive review of 
the chart, she concluded that the appellant's problems were not 
the result of carelessness, negligence, lack of proper skill or 
error in judgement.  

The Board acknowledges that, in her conclusion, the March 2008 
specialist included the phrase, "nor were the results of the 
surgical procedure reasonably foreseeable."  This essentially 
parrots the language used by the Board in the opinion request, 
and does not appear to have originated from the specialist.  For 
this reason, the Board accords it little probative weight, as it 
actually contradicts what the specialist stated in her own words.  
The independent medical expert stated that mild asymmetry is 
"always present" after breast reduction, and that a minor 
contour deformity such as is shown in the veteran is "not 
uncommon" after breast reduction surgery.  She stated that 
irregular scarring and hypersensitivity are an unfortunate risk 
of reduction mammoplasty and of any operation, and that 
hypertrophic scarring is not predictable or preventable in a 
patient without prior major surgery.  Moreover, she noted that 
keloids were clearly mentioned as a potential complication of 
surgery based on evidence in the record, and that the 
preoperative consent signed by the veteran specifically lists 
infection, bleeding, bad scars, asymmetry, open wounds, nipple 
loss, and numbness as possible risks of surgery.  Thus, the 
specialist's own discussion indicates that the veteran's post-
surgical residuals were foreseeable risks of the surgery.  In an 
attempt to use terminology supplied by the Board, she 
contradicted what was otherwise a clearly stated and well-
explained opinion.  The Board finds that no further clarification 
is needed on this matter.  

There is no medical opinion that conflicts with that of the 
independent specialist.  Although the June 2004 VA examiner 
confirmed keloided hypoesthetic scars and poor cosmetic results, 
she did not state or imply that such disability resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or from an event not reasonably foreseeable.  The 
same is true with other VA records and the private May 2006 
examination report.  In essence, the evidence relating the 
veteran's post-operative residuals to an instance of fault on the 
part of VA is limited to the veteran's own statements.  This is 
not competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Board certainly understands that the veteran is displeased 
with the results of her surgery, and the Board does not intend to 
minimize the extent of her disability or the impact it has on her 
life.  However, entitlement to compensation under 38 U.S.C. 
§ 1151 requires that specific criteria be met.  As explained 
above, they have not been met in this case.  In sum, the Board 
concludes that the preponderance of the evidence is against the 
claim, and entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of bilateral breast reduction surgery is not in order.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of bilateral breast reduction surgery is denied.


REMAND

In a November 2006 decision, the RO denied entitlement to 
compensation under 38 U.S.C. § 1151 for residuals of a total 
abdominal hysterectomy and panniculectomy.  In a letter dated 
in the same month, the veteran disagreed with that decision.  
A statement of the case addressing that issue has not yet 
been sent to the veteran.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a statement of the case has not been issued, 
the Board must remand the claim to direct that a statement of 
the case be issued.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should prepare and 
send the veteran a statement of the case 
pertaining to the issue of entitlement to 
compensation under 38 U.S.C. § 1151 for 
residuals of a total abdominal 
hysterectomy and panniculectomy; and 
inform the veteran of the requirements to 
perfect her appeal.

2.  If the veteran perfects an appeal, the 
RO or the AMC should ensure that all 
required development has been completed 
before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


